Order, Supreme Court, New York County (Milton A. Tingling, J.), entered January 19, 2011, as amended January 21, 2011, to the extent that it directed entry of judgment in the principal amount of $686,208 in plaintiffs favor against defendant guarantor, unanimously affirmed, without costs.
Although the guaranty was only for the first two years of the lease, the court properly awarded the landlord the entire accelerated rent amount through the end of the six-year lease term. This did not subject the individual guarantor to a greater obligation than he intended or offend the rule of strict construction of guaranties (see generally Lo-Ho LLC v Batista, 62 AD3d 558, 559-560 [2009]). The possibility of acceleration was in the *426lease that the guarantor signed, and tenant’s default in rent and the acceleration took place within the period of the guaranty.
We have considered appellant’s remaining contentions and find them unavailing. Concur — Friedman, J.E, DeGrasse, Freedman and Abdus-Salaam, JJ.